Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1 and 4-20 are currently pending. Claims 1, 4, 6-8 and 12 have been amended by Applicants’ amendment filed 10-04-2021. Claims 2 and 3 have been canceled by Applicants’ amendment filed 10-04-2021. No claims have been added by Applicants’ amendment filed 10-04-2021.

Applicant's election without traverse of Group I, claims 1-13, directed to a gene sequencing chip; and the election of Species with traverse as follows: 
Species (A): wherein the gene sequencing chip of claim 1 further comprises a display panel with a first substrate, and a dielectric layer (claim 2);
Species (B): wherein the first fluid layer has a color different from the second fluid layer and is arranged on a side of the second fluid layer close to the electrodes (claim 3);
Species (C): wherein the dielectric layer (comprising any dielectric layer) is arranged on a side of the first fluid layer away from the second fluid layer (claim 7); and 
Species (D): wherein the gene sequencing method of claim 17 further comprises obtaining a pattern which is displayed at a bottom of the display panel away from the openings (claim 18), in the reply filed on June 18, 2021 was previously acknowledged.  

Claims 14-20 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 


The restriction requirement is still deemed proper and is therefore made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claim 1, 4, 6, 7 and 12 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed November 5, 2018 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/CN2018/072062, filed January 10, 2018, which claims the benefit of Chinese Patent Application CN201710265434.8, filed April 21, 2017.

Acknowledgment is made of Applicant's claim for foreign priority based on Chinese Patent Application CN201710265434.8, filed April 21, 2017. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed October 4, 2021 are acknowledged and have been 
fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection 


Claim Objection
	The objection to claims 6 and 12 due to Applicant spelling out abbreviations such as “m” and “Si3N4” in the first encounter of the claims, in the reply filed October 4, 2021.

Double Patenting
(1)	The provisional rejection of claims 1-4, 6, 7 and 12 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 1-7, 10, 11 and 14-20 of copending US Patent Application No. 15/752,603, due to the abandonment of the application; and
(ii)	Claims 1-5 and 10-12 of US Patent Application No. 16/486,038 because the claims are patentably distinct.
In view of the withdrawn provisional rejections, Applicant’s arguments are rendered moot.

Please Note: additional double patenting rejections are maintained as discussed below.


Maintained Objections/Rejections
Double Patenting
(1)	The provisional rejection of claims 1, 4, 6, 7 and 12 is maintained on the ground of nonstatutory double patenting as being unpatentable over: 
(i) 	Claims 1-11 of copending US Patent Application No. 16/757,902,
(ii)	Claims 1-7, 10-16 and 18-20 of copending US Patent Application No. 15/922,084, and
(iii)	Claims 1-7 of copending of US Patent Application No. 16/072,923.

Response to Arguments



(2)	The rejection of claims 1, 4, 6, 7 and 12 is maintained on the ground of nonstatutory double patenting as being unpatentable over:
(i)	Claims 1-14 of US Patent No. 11155866; and
(ii)	Claims 1-12 of US Patent No. 10509269.

Response to Arguments
Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 4, 6, 7 and 12 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “the wettability” in line 16. There is insufficient antecedent basis for the term “the wettability” in the claim.
Claim 1 is indefinite for the recitation of the term “larger” in line 19 because the term “larger” is relative term that renders the claim indefinite. The term “larger” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite increments and/or an amount of an applied electric field that causes ‘worse’ wettability, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. Moreover, the correlation between the electric field and the wettability is not recited in the instant as-filed Specification (filed 07-27-2018) and, thus, the metes and bounds of the claim cannot be determined.

Claim 1 is indefinite for the recitation of the term “the first fluid continuously spreads on the first dielectric layer” in line 21 because it is unclear as to the state of the first fluid because ‘continuous spreading’ is not described in the instant as-filed Specification (filed 07-27-2018), such that it is unclear whether the first fluid is continuously spreading through some portion of the gene sequencing chip (e.g., flowing through a channel); whether the first fluid is simply continuously spreading within the chip (e.g., from rocking the chip back and forth); whether the first fluid spreads through the gene chip and out an outlet in the absence of an electric field; or whether the term refers to some other method of continuous spreading and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “light transmissive” in line 26 because the instant as-filed Specification (filed 07-27-2018) does not recite that the second fluid layer is “light transmissive” or what is encompassed by the term “light-transmissive” (e.g., allows light of a certain wavelength to pass through, or allows any amount of light of any wavelength to pass through) and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “an orthographic projection of the first area...of any of the subportions of the first substrate” in lines 30-32 because the instant as-filed Specification (filed 07-27-2018) does not recite an “orthographic projection”, what elements are encompassed by the term “orthographic projection”, and it is unclear whether an “orthographic projection” is present when there is no applied electric field (e.g., when the first fluid is in the first state) and, thus, the metes and bounds of the claim cannot be determined.

Claims 4, 6, 7 and 12 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
	Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments, filed 10-04-2021.

(1)	The rejection of claims 1, 4, 7 and 12 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Sato et al. (US Patent Application Publication No. 2011095297, published April 28, 2011) as evidenced by Yin et al. (Materials Chemistry and Physics, 2001, 70, 12-16); and Lin et al. (Sensors, 2010, 10, 1798-1809).
Regarding claims 1, 4, 7 and 12, Sato et al. teach a display device with a high aperture ratio or a semiconductor device in which the area of an element is large; and that a channel formation region of a TFT with a multigate structure is provided under a wiring that is provided between adjacent pixel electrode (interpreting a TFT to comprise an ion-sensitive film, claim 1) (Abstract, lines 1-6). Sato et al. teach that a channel formation region (interpreted as a display unit) of the TFT means a semiconductor region which is placed under a gate electrode with a gate insulating film interposed therebetween, wherein a multigate structure is a structure in which one TFT includes a plurality of channel formation regions (interpreting semi-conductor regions and channel formation regions as a plurality of display units; interpreting channel formation regions as display units; and the insulating film as a dielectric layer, claim 1) (paragraphs [0013]; and [0015]). Sato et al teach that the display device of the invention includes wiring between adjacent pixel electrodes and a thin film transistor (interpreted as a ion-sensitive film), where a channel formation region of the thin film transistor is provided under the wiring, and the channel formation region is provided at a position for overlapping with the wiring (interpreted as display units; ion-sensitive film; and a transistor connected with a control electrode, claim Figure 4C, contact holes 4105 (interpreted as openings), which reach the island-shaped semiconductor layers 4101 and 4102 and the gate electrodes 4103 and 4104, are formed (interpreted as each display unit comprising an opening defining layer, an ion-sensitive film at least partially arranged in the openings; connected with a gate, and display units); and that wirings 4106, 4107, and 4108, and electrode 4110 are formed, wherein the electrode 4110 and the pixel electrode 4109 are in contact with each other through a contact hole 4105 (interpreted as a display unit; openings in a one-to-one manner; ion-sensitive film at least partially arranged in the openings; and is connected with a gate of the transistor; and electrodes, claim 1) (paragraphs [0170]-[0171]; and Figure 4C). Sato et al. teach an interlayer insulating film is formed, wherein the insulating film can be organic or inorganic, such that the organic insulating layer can be formed of acrylic, polyimide, or the like, while the inorganic insulating film can be formed of silicon oxide, silicon nitride or the like (interpreted as an insulating layer, claim 1) (paragraph [0168]). Sato et al. teach that a partition is formed between adjacent pixels, and a portion to serve as a light-emitting area is opened by patterning, then an electroluminescent (EL) layer 1215 is formed in the opening portion (interpreted as an opening layer; a second electrically conductive layer arranged between the substrates; a film partially arranged in the opening; and the transistor and electrode are arranged on the first substrate, claims 1-4) (paragraphs [0172]; and [0184]). Sato et al. teach in Figures 14A and 14B an example of a light-emitting display panel (interpreted as a display panel), which is obtained by sealing a space between a first substrate 1200 and a second substrate 1204 (interpreted as a first and second substrate arranged oppositely) with a first sealant 1205 and a second sealant 1206 (interpreted as a display panel comprising a first substrate and second substrate arranged oppositely, claim 1) (paragraph [0174]; and Figures 14A and 14B). Sato et al. teach that the surface of the insulator 1214 can be covered with a protective film formed of an aluminum nitride film, an aluminum oxide film, and a thin film including carbon, or a silicon nitride film (interpreted as being arranged away from the second fluid layer), wherein if an organic material in which a material which absorbs visible light such as a black colorant or pigment is dissolved or dispersed is used for the insulator 1214, the stray light of a display element to be formed later can be absorbed, such that contrast of each pixel can be improved (interpreted as a first fluid layer close to the electrode; dielectric layer being arranged away from the second fluid layer and a color insulating layer 54 in Figures 12A to 12C is not particularly limited, but has a dielectric strength voltage and dense film quality, such that the film of silicon oxide, yttrium oxide, titanium oxide, aluminum oxide, silicon nitride (Si3N4) or the like, a mixed film thereof, or a stacked film of two or more kinds can be used (interpreted as a dielectric layer; and Si3N4, claims 1 and 12) (paragraph [0224], lines 1-12). Sato et al. teach in Figure 4D, a pixel electrode 4109 is formed, wherein the material of the pixel electrode is typified by indium tin oxide (ITO) or the like, such that after a film is formed of the above material, the pixel electrode 4109 is patterned to obtain a desired shape, such that the electrode 4110 and the pixel electrode 4109 are in contact with one another through a contact hole 4105 (interpreting ITO pixel electrode film as an ion-sensitive film; and electrode 4109 as a plate electrode, claim 1) (paragraph [0171]); wherein it is known that ITO thin films can be used as H+ ion sensitive films as evidenced by Yin et al. (Abstract); and wherein it is known that ITO electrodes are sensitive to sodium ions as evidenced by Lin et al. (Abstract). Sato et al. teach that a partition wall is formed between adjacent pixels, and a portion to serve as a light-emitting area is opened by patterning, then an EL layer is formed in the opening portion, such that in this embodiment mode, the method of manufacturing a top gate TFT is described; however, the present invention can be used for a bottom gate TFT (interpreted as the ion-sensitive film at least partially arranged in the openings; and is connected with a gate of the transistor, claim 1) (paragraphs [0171]-[0172]). Sato et al. teach in Embodiment Mode 6, an example of a light-emitting display panel with reference to Figures 14A and 14B, where in Figure 14A, a pixel portion 1202, a monitor element portion 1230, and a scanning line driver circuit (gate line driver circuit 1203), wherein the scanning line driver circuit 1203 located in the region sealed with the first sealant and the second sealant, wherein reference numeral 1201 denotes a signal line (source line) driver circuit which is provided over a first substrate 1200 (interpreted as a light-transmissive display panel that displays different patterns; interpreting the monitor element portion, the line driver circuit and/or sealants as orthographic projections on the first substrate, claim 1) (paragraphs [0174]; and [0175], lines 1-8; and Figure 14A). Sato et al. teach that the pixel portion 1202 includes a plurality of pixels each including a switching TFT 1211, a driving TFT 1212, and a first pixel electrode (anode) (interpreted as a plate electrode) 1213 formed of a reflective conductive film which is electrically connected to either drain or a source of the driving TFT 1212 (interpreted as electrode with a drain or source of the transistor; interpreting a plurality of pixels as a plurality of display unites; an electrically conductive second fluid layer; and interpreting an anode as a plate electrode, claim 1) (paragraph [0182]).
Sato et al. do not specifically exemplify micropores of 1-100 microns (instant claim 6).
Sato et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
	Applicant’s arguments filed October 4, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Sato does not disclose an ion-sensitive film, which is at least partially arranged in the openings and is connected with a gate of the transistor (Applicant Remarks, pg. 12, second full paragraph).
Regarding (a), it is noted that the limitations of instant claim 1 are very broadly recited. Moreover, instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including an ion-sensitive film directly or indirectly connected with a gate of the transistor. Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Applicants’ assertion that Sato does not disclose an ion-sensitive film, which is at least partially arranged in the openings and is connected with a gate of the transistor, is not found persuasive. As an initial matter, it is noted that instant claim 1 does not recite that a gate of the transistor is included in each of the plurality of display units. Sato et al. teach a channel formation region of the TFT means a semiconductor region which is placed under a gate electrode with a gate insulating film interposed therebetween, wherein a multigate structure is a structure in which one TFT includes a plurality of channel formation regions (interpreting semi-conductor regions and channel formation regions as a plurality of display units; and as ion-sensitive films connected with a gate of the transistor); and that in Figure 4C, contact holes 4105 (interpreting contact holes as openings), which reach the island-shaped semiconductor layers 4101 and 4102 and the gate electrodes 4103 and 4104, are formed (interpreted as each display unit comprising an opening defining layer, an ion-sensitive film at least partially arranged in the openings, and connected with a gate of the transistor; display units; and interpreting island-shaped layer as plate electrodes, and electrodes 107 and 108 as a plate electrode); that wirings 4106, 4107, and 4108, and electrode 4110 are formed, wherein the electrode 4110 and the pixel electrode 4109 are in contact with each other through a contact hole 4105, wherein pixel electrode 4109 is made of ITO  (also interpreting ITO as an ion-sensitive film; ion-sensitive film at least partially arranged in the openings, and connected with a gate of the transistor; and plate electrodes); and that a partition wall is formed between adjacent pixels, and a portion to serve as a light-emitting area is opened by patterning, then an EL layer is formed in the opening portion, such that in this embodiment mode, the method of manufacturing a top gate TFT is described (interpreting adjacent pixels as display units; interpreting the EL as a the ion-sensitive film at least partially arranged in the openings, and is connected with a gate of the transistor). Thus, Sato et al. teach all of the limitations of the claims.



(2)	 The rejection of claims 1, 4, 6, 7 and 12 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Fuji et al. (US Patent No. 7582904, issued September 1, 2009).
Regarding claims 1, 4, 6, 7 and 12, Fuji et al. teach that the purposed of the invention is to provide a semiconductor device or a display device that can be manufactured by improving the efficiency of a material as well as simplifying the manufacturing process; and forming a pattern of wirings constituting the semiconductor device or the display device (interpreted as a display panel), in a desired shape and with good adhesiveness, such that the adhesiveness between first and second conductive layers (interpreted as a first substrate and a second substrate arranged oppositely) is increased by forming a conductive buffer layer (interpreted as a first fluid) including at least one pore between them (interpreted as an opening defining layer), wherein the second conductive layer (interpreted as a second fluid) is formed by filling the pores of the buffer layer with a particle shaped conductive material which is solidified by baking, wherein the conductive layer solidified in the pores functions as a wedge (interpreting the fluids as having different colors), and the second conductive layer is formed over the first conductive layer with good adhesiveness and stability (interpreted as an opening defining layer comprising openings in a one-to-one manner; a pore; display units; interpreting the first buffer/conductive layer as a first fluid; second buffer/conductive layer as a second fluid arranged between the substrates; having different wavelengths emitted or reflected; and encompassing that the first fluid has a different color from the second fluid, claims 1 and 6) (Abstract). Fuji et al. teach a display device including a light emitting display device including a thin film transistor (TFT) connected to a light emitting element in which an organic substance producing electroluminescence (EL), or a layer including a mixture of an organic substance and an inorganic substance is interposed between electrodes, or a liquid crystal display device in which a liquid crystal element having a liquid crystal material is used as a display element (interpreted as a display panel; interpreting the layer of organic substance as a first fluid layer; and a layer of an inorganic substance as a second fluid layer that emit or reflect different wavelengths; comprises a transistor; and control electrodes, claim 1) (col 1, lines 66-67; and col 3, lines 1-9). Fuji et al. teach that the manufacturing of the semiconductor device is formed by a method in which the components can be selectively formed in a desired shape; and that in Figures 1A-1C, and Figures 2A-2D, a component, also referred to as a pattern, means a conductive layer such as wiring layer, a gate electrode layer, a source electrode layer, a semiconductor layer, a mask layer, an insulating layer, and the like constituting a thin film transistor or display device, wherein all component elements formed in a predetermined shape are included (interpreted as openings connected/corresponding to electrodes of a transistor; ion-sensitive film connected with a gate of the transistor; comprising a dielectric layer; and transistor and electrode are on the first substrate, claims 1 and 4) (col 6, lines 44-46 and 50-60). Fuji et al. teach in Figures 1A-1C, a first conductive layer 51 and a buffer layer 52 are formed over a substrate 50, wherein Fig. 1A illustrates that buffer layer 52 pores and is conductive; and that composition 53 containing a liquid conductive material (interpreted as a first or second fluid comprising an ion-sensitive material) is discharged and attached to the buffer layer 52; and a second conductive layer 54 is formed by drying and baking (Fig. 1B) (interpreted as an ion-sensitive film at least partially arranged in the openings; and connected with a control electrode; interpreting the first conductive layer as the second fluid layer; and the buffer layer as the first fluid layer, each emitting or reflecting a different wavelength, claim 1) (col 9, lines 14-23; and Figure 1). Fuji et al. teach that the conductive material can be fine particles, dispersed nanoparticles of a metal such as Ag, Au, Cu, Ni, Pt, Pd, etc., and materials such as indium tin oxide (ITO), ITSO, organic indium, zinc oxide, titanium nitride and the like, which is used for a transparent conductive film (interpreted as an ion-sensitive film; and a second fluid layer that is light-transmissive, claim 1) (col 10, lines 5-12). Fuji et al. teach substrate 100, a glass substrate, a quartz substrate, a metal substrate, or a heat-resistant substrate can be used (interpreted as a first substrate), and an insulating layer can be formed on the substrate 100 (interpreted as a second substrate), wherein the insulating layer is formed of an oxide material containing silicon or a nitride material (interpreted as a dielectric layer, and encompassing Si3N4) and applied so as to have a single layer or a stacked layer (interpreted as a first substrate; second substrate; dielectric layer, and encompassing Si3N4, claims 1 and 12) (col 15, lines 24-35). Fuji et al. teach steps wherein a TFT substrate for a display panel in which a bottom gate type TFT and the first electrode layer are connected over the substrate 100, is completed (display units comprise a transistor, and an electrode and arranged on the first substrate); the insulating layer 121 is selectively formed, such that it is formed to have an open portion, is formed over the first electrode layer 117, is formed over the entire surface, and/or is processed by etching utilizing a mask, such that insulating layer 121 can be formed into a desired shape; that insulating layer 121 can be made from silicon oxide, silicon nitride, aluminum oxynitride, aluminum oxide, acrylic acid, methacrylic acid, siloxane, polyimide, etc.; and that to increase the coverage of the electroluminescent layer 122 and a second electrode layer 123 are formed thereover (interpreted as display units comprise a transistor; an electrode and arranged on the first substrate; an ion-sensitive film that is connected with a gate of a transistor; Si3N4; also interpreting the second electrode layer or the EL layer as a second substrate; EL layer as ion-sensitive film partially in openings; and patterning encompassing arranging the dielectric Figures 12B, 13A and 13B the manufacture of a liquid crystal display device comprising an insulating layer 263 functioning as an alignment film, a coloring layer 264 functioning as a color filter, a conductive layer 265 functioning as a counter electrode, and the counter substrate 266 provided with a polarizing plate 267 are attached to the substrate 200 having a TFT with a spacer 281 therebetween, and by providing the space with a liquid crystal layer 262 (col 28, lines 55-63; and Figures 12 and 13). Fuji et al. teach that the size of the pore is different depending on the substance, wherein the pore is a micropore having a size of 2 nm or less, mesopore having a size from 2 to 5 nm, and a macropore having a size of 50 nm or more (interpreted as encompassing an aperture of 1-100 microns, claim 6) (col 8, lines 61-65). Fuji et al. teach that the first electrode layer and the second electrode layer each can be either an anode or a cathode depending on the pixel structure (interpreting an anode electrode as a plate electrode, claim 1) (col 33, lines13-15). Fuji et al. teach that a pixel as shown in Figure 17C shows that a gate electrode of the TFT 703 is connected to a power source line 715 (interpreted as being connected to a source, claim 1) (col 42, liens 45-47). Fuji et al. teach that the thin film integrated circuit and the antenna are sandwiched and held between a covering material 9301 and a covering material 9302 (interpreted as an orthographic projection, claim 1) (col 50, lines 21-24). Fuji et al. teach that a circuit substrate 2612 is connected to the TFT substrate 2600 and a driving circuit 2608 by a flexible wiring substrate 2609, and a control circuit, a power supply circuit and the like are incorporated in the circuit substrate 2612 (interpreting the circuit substrate, the driving circuit, the flexible wiring substrate and/or control circuit as an orthographic projection) (col 45, lines 62-66). Fuji et al. teach a liquid crystal display module as shown in Figure 15 that shows a light transmissive liquid crystal display module in which a red light source, a green light source, and a blue light source are provided as a light source (interpreted as different patterns displayed; light transmissive; wavelength emitted or reflected are different; and fluid is changeable between the first state and second state, claim 1) (col 46, lines 55-60). 
Fuji et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
October 4, 2021 have been fully considered but they are not persuasive.  Please see the discussion below with regarding Applicant’s arguments concerning Fuji et al.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 4, 6, 7 and 12 is maintained under 35 U.S.C. 103 as being unpatentable over unpatentable over Fuji et al. (US Patent No. 7582904, issued September 1, 2009) in view of Song et al. (US Patent 6570638, issued May 27, 2003).
Regarding claims 1, 4, 6, 7 and 12, Fuji et al. teach that the purposed of the invention is to provide a semiconductor device or a display device that can be manufactured by improving the efficiency of a material as well as simplifying the manufacturing process; and forming a pattern of wirings constituting the semiconductor device or the display device (interpreted as a display panel), in a desired shape and with good adhesiveness, such that the adhesiveness between first and second conductive layers (interpreted as a first substrate and a second substrate arranged oppositely) is increased by forming a conductive buffer layer (interpreted as a first fluid) including at least one pore between them (interpreted as an opening defining layer), wherein the second conductive layer (interpreted as a second fluid) is formed by filling the pores of the buffer layer with a particle shaped conductive material which is solidified by baking, wherein the conductive layer solidified in the pores functions as a wedge (interpreting the fluids as having different colors), and the second conductive layer is formed over the first conductive layer with good adhesiveness and stability (interpreted as an opening defining layer comprising openings in a one-to-one manner; a pore; display units; interpreting the first buffer/conductive layer as a first fluid; second buffer/conductive layer as a second fluid arranged between the substrates; having different wavelengths emitted or reflected; and encompassing that the first fluid has a different color from the second fluid, claims 1 and 6) (Abstract). Fuji et al. teach a display device including a light emitting display device including a thin film transistor (TFT) connected to a light emitting element in which an organic substance producing electroluminescence (EL), or a layer including a mixture of an organic substance and an inorganic substance is interposed between electrodes, or a liquid crystal display device in which a liquid crystal element having a liquid crystal material is used as a display element (interpreted as a display panel; interpreting the layer of organic manufacturing of the semiconductor device is formed by a method in which the components can be selectively formed in a desired shape; and that in Figures 1A-1C, and Figures 2A-2D, a component, also referred to as a pattern, means a conductive layer such as wiring layer, a gate electrode layer, a source electrode layer, a semiconductor layer, a mask layer, an insulating layer, and the like constituting a thin film transistor or display device, wherein all component elements formed in a predetermined shape are included (interpreted as openings connected/corresponding to electrodes of a transistor; ion-sensitive film connected with a gate of the transistor; comprising a dielectric layer; and transistor and electrode are on the first substrate, claims 1 and 4) (col 6, lines 44-46 and 50-60). Fuji et al. teach in Figures 1A-1C, a first conductive layer 51 and a buffer layer 52 are formed over a substrate 50, wherein Fig. 1A illustrates that buffer layer 52 includes various types of pores and is conductive; and that composition 53 containing a liquid conductive material (interpreted as a first or second fluid comprising an ion-sensitive material) is discharged and attached to the buffer layer 52; and a second conductive layer 54 is formed by drying and baking (Fig. 1B) (interpreted as an ion-sensitive film at least partially arranged in the openings; and connected with a control electrode; interpreting the first conductive layer as the second fluid layer; and the buffer layer as the first fluid layer, each emitting or reflecting a different wavelength, claim 1) (col 9, lines 14-23; and Figure 1). Fuji et al. teach that the conductive material can be fine particles, dispersed nanoparticles of a metal such as Ag, Au, Cu, Ni, Pt, Pd, etc., and materials such as indium tin oxide (ITO), ITSO, organic indium, zinc oxide, titanium nitride and the like, which is used for a transparent conductive film (interpreted as an ion-sensitive film; and a second fluid layer that is light-transmissive, claim 1) (col 10, lines 5-12). Fuji et al. teach substrate 100, a glass substrate, a quartz substrate, a metal substrate, or a heat-resistant substrate can be used (interpreted as a first substrate), and an insulating layer can be formed on the substrate 100 (interpreted as a second substrate), wherein the insulating layer is formed of an oxide material containing silicon or a nitride material (interpreted as a dielectric layer, and encompassing Si3N4) and applied so as to have a single layer or a stacked layer (interpreted as a first substrate; second substrate; dielectric layer, and encompassing Si3N4, claims 1 and 12) (col 15, TFT substrate for a display panel in which a bottom gate type TFT and the first electrode layer are connected over the substrate 100, is completed (display units comprise a transistor, and an electrode and arranged on the first substrate); the insulating layer 121 is selectively formed, such that it is formed to have an open portion, is formed over the first electrode layer 117, is formed over the entire surface, and/or is processed by etching utilizing a mask, such that insulating layer 121 can be formed into a desired shape; that insulating layer 121 can be made from silicon oxide, silicon nitride, aluminum oxynitride, aluminum oxide, acrylic acid, methacrylic acid, siloxane, polyimide, etc.; and that to increase the coverage of the electroluminescent layer 122 and a second electrode layer 123 are formed thereover (interpreted as display units comprise a transistor; an electrode and arranged on the first substrate; an ion-sensitive film that is connected with a gate of a transistor; Si3N4; also interpreting the second electrode layer or the EL layer as a second substrate; EL layer as ion-sensitive film partially in openings; and patterning encompassing arranging the dielectric layer away from second fluid layer, claims 1, 4, 7 and 12) (col 23, lines 8-36). Fuji et al. teach in Figures 12B, 13A and 13B the manufacture of a liquid crystal display device comprising an insulating layer 263 functioning as an alignment film, a coloring layer 264 functioning as a color filter, a conductive layer 265 functioning as a counter electrode, and the counter substrate 266 provided with a polarizing plate 267 are attached to the substrate 200 having a TFT with a spacer 281 therebetween, and by providing the space with a liquid crystal layer 262 (col 28, lines 55-63; and Figures 12 and 13). Fuji et al. teach that the size of the pore is different depending on the substance, wherein the pore is a micropore having a size of 2 nm or less, mesopore having a size from 2 to 5 nm, and a macropore having a size of 50 nm or more (interpreted as encompassing an aperture of 1-100 microns, claim 6) (col 8, lines 61-65). Fuji et al. teach that the first electrode layer and the second electrode layer each can be either an anode or a cathode depending on the pixel structure (interpreting an anode electrode as a plate electrode, claim 1) (col 33, lines13-15). Fuji et al. teach that a pixel as shown in Figure 17C shows that a gate electrode of the TFT 703 is connected to a power source line 715 (interpreted as being connected to a source, claim 1) (col 42, liens 45-47). Fuji et al. teach that the thin film integrated circuit and the antenna are sandwiched and held between a covering material 9301 and a covering material 9302 (interpreted as an orthographic projection, claim 1) (col 50, lines 21-24). Fuji et al. teach that a circuit substrate 2612 is connected to the TFT substrate 2600 and a driving circuit 2608 by a flexible wiring substrate 2609, and a control circuit, a power supply circuit and the like are incorporated in the circuit substrate 2612 (interpreting the circuit substrate, the driving circuit, the flexible wiring substrate and/or control circuit as an orthographic projection) (col 45, lines 62-66). Fuji et al. teach a liquid crystal display module as shown in Figure 15 that shows a light transmissive liquid crystal display module in which a red light source, a green light source, and a blue light source are provided as a light source (interpreted as different patterns displayed; light transmissive; wavelength emitted or reflected are different; and fluid is changeable between the first state and second state, claim 1) (col 46, lines 55-60). 
Fuji et al. do not specifically exemplify a pore size of 1-100 microns (instant claim 6).
Regarding claim 6 (in part), Song et al. teach a thin film transistor panel comprising an insulation panel; gate wiring formed on the insulation panel; data wiring insulated from and intersecting the gate wiring; a switching element connected to the gate wiring and the data wiring; and a pixel electrode connected to the switching element to receive signals from the data wiring, the pixel electrode having a pattern, wherein the opening patterns of the pixel electrode includes a plurality of openings, each opening making a predetermined angle with an adjacent opening; and a liquid crystal display comprising a thin film transistor panel as described supra; an opposing panel provided at a predetermined distance from the TFT panel; a color filter formed on the opposing panel; a black matrix panel formed on the opposing panel; a common electrode formed over the color filter and the black matrix; liquid crystal material injected between the TFT panel and the opposing panel; and first and second polarizing films provided on the TFT and the opposing panel (Abstract). Song et al. teach that an increasingly common method of aligning the liquid crystal molecules vertically to the two substrates and forming an aperture pattern in the pixel electrodes and the common electrodes on the second substrate and the first substrate generate a fringe field, however, this configuration complicates the manufacture of the LCD; and because the adhesion between the ITO, which is deposited on the color filter layer is not strong, the photolithography process cannot be performed precisely on the common electrodes (col 1, lines 27-46). Song et al. teach that the object of the invention is to provide a simple method of manufacturing a wide viewing angle liquid crystal display and a TFT panel applied thereto (col 1, lines 59-63). Song et al. teach that the width of the openings is between 3 and 20 microns pixel electrode 70 having opening portions 71 is formed on the passivation layer; and the gate wiring includes gate lines 22 and a gate electrode 26 (interpreting the pixel electrodes and gate electrodes as plate electrodes, claim 1) (col 3, lines 62-64; and col 4, lines 10-14).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of simplifying the manufacture of a liquid crystal display comprising a TFT panel as exemplified by Song et al., it would have been prima facie obvious for one of skill in the art before the effective filing date of the claimed invention to modify or combine the techniques for manufacturing a TFT, electronic circuit and/or display device including increasing the adhesiveness between the conductive layers comprising openings as disclosed by Fuji et al. to include the plurality of openings, aperture patterns and/or width of aperture openings as taught by Song et al. with a reasonable expectation of success in creating light emitting display device by stacking various thin films on a substrate; and/or in simplifying the manufacture a TFT, an electronic circuit using the FTF, and/or a display device formed using the TTF including over a large substrate.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
October 4, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Fuji does not disclose an ion-sensitive film that is connected with a gate of the transistor (Applicant Remarks, pg. 12, last partial paragraph; and pg. 13, first partial paragraph); and (b) Fuji et al. do not teach all of the amended limitations as recited in claim 1, lines 15-34 (Applicant Remarks, pg. 13, first full paragraph).
Regarding (a) and (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Furthermore, in accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants’ assertion that Fuji does not disclose an ion-sensitive film, which is at least partially arranged in the openings and is connected with a gate of the transistor; or all of the amended limitations as recited in claim 1, lines 15-34, is not found persuasive. As previously discussed, instant claim 1 does not recite that a gate of the transistor is included in each of the plurality of display units; and that if prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (e.g., the larger the electric field, the worse the wettability; in a second state the first fluid is split into a plurality of subportions; continuously spreads; second state; forming different patterns displayed at the bottom of the display panel, etc.). Fuji et al. teach that in the present invention, a component (also referred to as a pattern) means a conductive layer such as a wiring layer, a gate electrode layer, a source electrode layer, a drain electrode layer, a semi-conductor layer, a mask layer, an insulating layer, and the like constituting a thin film transistor or a display device (interpreted as comprising an ion-sensitive film connected with a gate of the transistor); that the TFT substrate for a display panel in is a bottom gate type TFT and the first electrode layer are connected over the substrate 100 (interpreted as an ion-sensitive film that is connected with a gate of a transistor); that the pixels are arranged in matrix form, each pixel includes a switching element and a pixel electrode connected to the switching element such as a TFT; and connecting a gate electrode side of the TFT to a scanning line and connecting a source or drain side thereof to a signal line enables independent control of respective pixels by a single input from an external portion (interpreted as an ion-sensitive film that is connected with a gate of a transistor including within each display unit); that the first electrode layer and the second electrode layer each can be either an anode or a cathode depending on the pixel structure, and that components can be selectively formed in a desired shape (interpreting an anode, and electrodes as a plate electrode as shown in Figure 22B); a liquid crystal display module as shown in Figure 15 that shows a light transmissive liquid crystal display module in which a red light source, a green light source, and a blue light source are provided as a light source (interpreted as different patterns displayed; light- transmissive; wavelength emitted or reflected are different; and fluid is changeable between the first state and second state); that the thin film integrated circuit and the antenna are sandwiched and held between a covering material 9301 and a covering material 9302 (interpreting the antenna and each covering material as an orthographic projection); and that a circuit substrate 2612 is connected to the TFT substrate 2600 and a driving circuit 2608 by a flexible wiring substrate 2609, and a control circuit, a power supply circuit and the like are incorporated in the circuit substrate 2612 (also interpreting the circuit Song et al. teach a thin film transistor panel comprising an insulation panel; gate wiring formed on the insulation panel; data wiring insulated from and intersecting the gate wiring; a switching element connected to the gate wiring and the data wiring; and a pixel electrode connected to the switching element to receive signals from the data wiring, the pixel electrode having a pattern, wherein the opening patterns of the pixel electrode includes a plurality of openings, each opening making a predetermined angle with an adjacent opening; and a liquid crystal display comprising a thin film transistor panel as described supra; an opposing panel provided at a predetermined distance from the TFT panel; a color filter formed on the opposing panel; a black matrix panel formed on the opposing panel; a common electrode formed over the color filter and the black matrix; liquid crystal material injected between the TFT panel and the opposing panel; and first and second polarizing films provided on the TFT and the opposing panel (interpreted as a display panel; a first substrate and second substrate; a plurality of display units; openings; wavelength emitted or reflected is different; first area and second area; first area and second area; and display different patterns); pixel electrodes 70 having opening portions 71, and gate electrodes 26 (interpreted as plate electrodes); and aligning the liquid crystal molecules vertically to the two substrates and forming an aperture pattern in the pixel electrodes and the common electrodes on the second substrate and the first substrate generate a fringe field. Thus, Fuji et al., and the combined references of Fuji et al. and Song et al., teach all of the limitations of the claims and, thus, the properties applicant discloses and/or claims are necessarily present.


New Objections/Rejections
Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 4, 6, 7 and 12; the Specification filed 10-04-2021; and the drawings filed 10-04-2021 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. This is a new rejection necessitated by amendment of the claims in the response filed 10-04-2021.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Instant claim 1 recites (in part): 
“the larger the electric field is, the worse the wettability is, such that the first fluid is changeable between a first state and a second state in response to an electric field” in lines 19-20; 
“wherein the first fluid continuously spreads on the dielectric layer in the first state” in line 21; “the second fluid layer is light transmissive” in line 26; 

“wherein the first area and the second area form different patterns displayed at the bottom of the display panel” in lines 33-34. 
Applicant does not point to any portion of the originally as-filed Specification (filed July 27, 2018); PCT/CN2018/072062 (filed January 10, 2018); and/or in the priority document CN201710265434.8 (April 21, 2017) for support of the amendments to the Specification, claims and drawings, filed October 4, 2021. Upon review of the instant as-filed Specification, support was not found for the limitations “the larger the electric field is, the worse the wettability is, such that the first fluid is changeable between a first state and a second state in response to an electric field”; “wherein the first fluid continuously spreads on the dielectric layer in the first state”; “the second fluid layer is light transmissive”; “orthographic projection of the first area on the first substrate completely overlaps an orthographic projection of one of the subportions on the first substrate, and an orthographic projection of the second area on the first substrate does not overlap with an orthographic projection of any of the subportions on the first substrate; and “wherein the first area and the second area form different patterns displayed at the bottom of the display panel”, such that support was not found for all of elements of the gene sequencing chip of claim 1. The instant as-filed Specification, filed July 27, 2018 recites: “the first fluid layer is spread on a surface of the dielectric layer” (as-filed Specification, pg. 2, line 13); “an electrically conductive second fluid layer 16 which are arranged I a space between the first substrate 10 and the second substrate 18” (as-filed Specification, pg. 10, lines 7-8); “when the energy of the electric field is larger than the surface energy of the liquid of the first fluid layer 15, on the basis of the electrowetting principle, the first fluid layer 15 which was able to spread on (i.e., wetting) the dielectric layer 14” (as-filed Specification, pg. 10, lines 30-33); “the pattern at the bottom of the display panel 1 is captured by corresponding imaging circuits, and the chemical information is converted into light information for gene sequencing” (as-filed Specification, pg. 11, lines 9-11); and “an imaging circuit, which is configured to record a pattern displayed at the bottom of the display panel 1 away from openings 20” (as-filed Specification, pg. 12, lines 12-14). Thus, there is no 
A claim by claim analysis of independent claim 1 regarding where support can be found for the amendments to the claims, the amendments to the Specification, and the amendments to the drawings in the originally as-filed Specification, filed July 27, 2018; PCT/CN2018/072062, filed January 10, 2018; and/or in the priority document CN201710265434.8, filed April 21, 2017 is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 1, 4, 6, 7 and 12 will remain rejected until Applicant cancels all new matter.

Conclusion
Claims 1, 4, 6, 7 and 12 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639